Title: To Thomas Jefferson from John Lithgow, 29 April 1804
From: Lithgow, John
To: Jefferson, Thomas


          
            Sir
            Philada. April 29 1804
          
          The Society of Artists and manufacturers of Philada have requested me to forward you a Copy of “an Essay on the Manufacturing Interest &ca.” because it is proper that the chief magistrate should, as far as possible, know the Sentiments of every Class in the Nation
          Notwithstanding what has passed for the last twenty years some of our Society has yet hopes. It was with a view to convince them that there was no rational ground of hope, that I first proposed in the Society a General Memorial to Congress; and, since the curious Report of the Committee, urged the publication of the enclosed Essay.
          Nothing, I am convinced, but necessity,—poverty staring us in the face, as in Rhode Island 1787, will ever make the Legislature turn their attention to the finer arts. When the money is gone out the Country, the people will blame the Administration and lay the fault on a thousand innocent things till somebody will at last find out, that it would be a great saving to the Nation if the idlers were employed in making Cloths, in making Cutlery Locks keys; nay everything for ourselves within the Nation. The Tide will then run in an opposite direction to what it does at present My wish is to avoid those Extremes by a timely and judicious excitement of the National industry and although I have no hopes of doing good, I am contented with having done what I conceive be my duty.
          The Society are to a man friends to your administration & I am Sir yr Humble Servt
          
            J Lithgow Secy
          
        